Title: [Diary entry: 14 November 1786]
From: Washington, George
To: 

Tuesday 14th. Mercury at 41 in the Morning—50 at Noon and 50 at Night. Lowering in the Morning with appearances of rain. About Noon the Clouds broke; and the afternoon became clear mild & exceedingly pleasant. Rid to Muddy hole, Dogue run, & Ferry Plantations. At the latter compleated all my fall Sowing of winter grain, by putting into the Corn ground wch. had been prepared for the purpose, 6½ bushels of the Common Spelts. This ground after the Corn, & stalks were taken off, was plowed—the grain then Sowed, & harrowed & cross harrowed. The Soil is strong, but being very grassy, the Spelts with all this working were not put in very well—some places not being broke, & by means of the grass choaking the harrow, drawn, it is to be feared, in heaps—abt. 5 Acres of it. Beat about one Bushel of the Wild Crab into pummice, and sowed it in the hop Inclosure—lower end, in 19 rows, one foot apart.